DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “106; 107; 160;”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “125”; has been used to designate both “element 125 are all over in figures 3A-B”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "132" and "135" have both been used to designate “tube”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 should be depended on independent claim 15.
Claims 17-19 should be depended on independent claim 15 also.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Since, the exact claim 10 limitation has been introduced in the independent of claim 9 such as “wherein each second conductor comprises an elongated shaped element configured to contact one of the first conductors.”
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadley et al. (US 2019/0083720) in view of Smayda (US 2018/0295890).
As per claim 1: Leadley discloses a modular system for vaporizing liquid material 100 comprising: a mouthpiece 250 and an air outlet 280 at a mouthpiece end (as shown in fig. 10A); a first housing 410 configured to removably attach to the mouthpiece 250, and wherein the first housing comprises, a tube 432 disposed within the first housing such that a first end of the tube is proximate to a first end of the first housing (as shown in fig. 10A), an oil chamber 270 within the first housing 410, the oil chamber for storing liquid vaporizing material (wherein the chamber 270 containing a reservoir of liquid), a coil unit (as shown in fig. 5B) configured to be removably attachable within a coil unit compartment (as shown in fig. 6A) of the first housing 410, the coil unit comprising, a mouth (as shown in fig. 6A; wherein an end opening portion adjacent to the element 465) at a first end of the coil unit, at least one coil unit passageway within the coil unit (see fig. 10A; wherein a passage/pathway/channel with a dot line) , a heating element 450, a pair of first conductors 552A/B for providing electrical communication between the heating element 450 and a power source externally located from the coil unit, a wick 440 in contact with the heating element 450 and positioned with a heating chamber 465; and, a second housing 480 having a first end and a second end (as shown in fig. 4), wherein the first end of the second housing 480 is 28configured to 
	However, Leadley does not explicitly disclose wherein the mouthpiece having at least one mouthpiece inlet on a mouthpiece sidewall; and having at least one second housing inlet on a second housing sidewall; and a display.
	On the other hand, Leadley mentioned that in figs. 10A/B from front to back, showing the airflow through the e-cigarette of FIG. 1 in accordance with some embodiments of the disclosure. The airflow is denoted in FIGS. 10A and 10B by the heavy black, dashed arrows. (Note that FIG. 10A only shows airflow on one side of the device, but there is an analogous airflow on the other side as well—having multiple such air inlets reduces the risk that a user will accidentally block the air inlets with their fingers while holding the device 100). Furthermore, having multiple air inlets on a set location of the vaporizing device can only deal with manufacture desire, because such modification still would not change the function of the device after all.
	Smayda discloses a display device 700 is any suitable display screen such as an LED screen that is used to provide information to the end user regarding the operation/information the usage of the device. 
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modular system for vaporizing liquid material taught by Leadley such that it would have the mouthpiece having at least one mouthpiece inlet on a mouthpiece sidewall; and having at least one second housing inlet on a second housing sidewall as mention above; and a display as taught by Smayda to further enhance conveniences to the end users regarding the detail operation of the device such as the temperature, amount of battery life left, amount of material left, etc.



	As per claims 8; and 14: Leadley discloses the modular system for vaporizing liquid material 100. However, Leadley does not explicitly disclose wherein the display is configured to display a graphical representation of at least an amount of charge in the power source and a voltage at which power is provided from the power source.
	Smayda discloses a display device 700 is any suitable display screen such as an LED screen that is used to provide information to the end user regarding the operation/information the usage of the device (see Para. [0081]); and the display screen 700 preferably, is any suitable display screen such as an LED screen that is used to provide information to the end user regarding the operation of the hand-
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modular system for vaporizing liquid material taught by Leadley such that it would have the display is configured to display a graphical representation of at least an amount of charge in the power source as taught by Smayda and a voltage at which power is provided from the power source as taught by the instant invention to further enhance the convenience of the device to the end users. 

	As per claims 9-10: Leadley discloses a modular system for vaporizing liquid material 100 comprising: a mouthpiece 250 and an air outlet 280 at a mouthpiece end (as shown in fig. 10A); a first housing 410 configured to removably attach to the mouthpiece 250, and wherein the first housing comprises, a tube 432 disposed within the first housing such that a first end of the tube is proximate to a first end of the first housing (as shown in fig. 10A), an oil chamber 270 within the first housing 410, the oil chamber for storing liquid vaporizing material (wherein the chamber 270 containing a reservoir of liquid), a coil unit (as shown in fig. 5B) configured to be removably attachable within a coil unit compartment (as shown in fig. 6A) of the first housing 410, the coil unit comprising, wherein the mouth (as shown in fig. 6A; wherein an end opening portion adjacent to the element 465) of the first end of the coil unit  is configured for receiving a second end of the tube such that vapor, and air can pass through the mouth and into the tube when the system is in the fully assembled configuration (as shown in fig. 10A; wherein the channel/passageway/path is connected from the chamber to the mouth end in order to delivery aerosol to the end users); at least one coil unit passageway within the coil unit (see fig. 10A; wherein a passage/pathway/channel with a dot line) , a heating element 450, a pair of first conductors 552A/B for 
However, Leadley does not explicitly disclose wherein the mouthpiece having at least one mouthpiece inlet on a mouthpiece sidewall; and having at least one second housing inlet on a second housing sidewall; and a display.
	On the other hand, Leadley mentioned that in figs. 10A/B from front to back, showing the airflow through the e-cigarette of FIG. 1 in accordance with some embodiments of the disclosure. The airflow is denoted in FIGS. 10A and 10B by the heavy black, dashed arrows. (Note that FIG. 10A only shows airflow on one side of the device, but there is an analogous airflow on the other side as well—having multiple such air inlets reduces the risk that a user will accidentally block the air inlets with their fingers while holding the device 100). Furthermore, having multiple air inlets on a set location of the vaporizing device can only deal with manufacture desire, because such modification still would not change the function of the device after all.
	Smayda discloses a display device 700 is any suitable display screen such as an LED screen that is used to provide information to the end user regarding the operation/information the usage of the device. 
	In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modular system for vaporizing liquid 
	
	As per claim 15: Leadley discloses a modular system for vaporizing liquid material 100 comprising: a mouthpiece 250 and an air outlet 280 at a mouthpiece end (as shown in fig. 10A); a first housing 410 configured to removably attach to the mouthpiece 250, and wherein the first housing comprises, a tube 432 disposed within the first housing and an oil chamber 270 for storing liquid vaporizing material (wherein the chamber 270 containing a reservoir of liquid), a coil unit (as shown in fig. 5B) within a coil unit compartment (as shown in fig. 6A)  of the first housing 410, the coil unit comprising:  a mouth (as shown in fig. 6A; wherein an end opening portion adjacent to the element 465) at a first end of the coil unit, at least one coil unit passageway within the coil unit (see fig. 10A; wherein a passage/pathway/channel with a dot line) , a heating element 450, a pair of first conductors 552A/B for providing electrical communication between the heating element 450 and a power source externally located from the coil unit, a wick 440 in contact with the heating element 450 and positioned with a heating chamber 465; and, a second housing 480 configured to remobably attach with a second end of the first housing 410, the second housing carrying a central processing unit 470, the power source 350, at least one control 300 for controlling the system, a charging port (not shown; see Para. [0022]; wherein the control unit 300 includes a re-chargeable cell or battery) and, a pair of second conductors 912A/B configured to contact and provide electrical communication with the first set of conductor 552A/B.
However, Leadley does not explicitly disclose there is a display on the device. 
Smayda discloses a display device 700 is any suitable display screen such as an LED screen that is used to provide information to the end user regarding the operation/information the usage of the device. 
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the modular system for vaporizing liquid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831